

	

		II

		109th CONGRESS

		1st Session

		S. 1977

		IN THE SENATE OF THE UNITED STATES

		

			November 8, 2005

			Mr. Stevens introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To repeal section 5 of the Marine Mammal Protection Act

		  of 1972.

	

	

		1.Repeal

			 of section 5 of the Marine Mammal Protection Act of 1972

			Section 5 of the Marine Mammal

			 Protection Act of 1972 (33 U.S.C. 476) is repealed.

		

